Citation Nr: 1402417	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-11 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to October 1974 and February 1975 to February 1978, including combat service and his decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2012, the Veteran requested a hearing in connection with the Decision Review Officer (DRO) review of his claim of entitlement to service connection for diabetes mellitus, but later withdrew his request by way of a July 2012 statement.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam.

2.  The Veteran was not exposed to herbicides during active service.

3.  Diabetes mellitus did not have onset during active service, did not manifest within one year of separation from active service, and was not caused by his active service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154(a), 1154(b), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA received the Veteran's claim of entitlement to service connection for diabetes in August 2011 and the RO provided the required notice in a letter sent to the Veteran in September 2011.

VA also has a duty to assist a claimant in the development of a claim, which includes assisting the claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to this duty, VA has associated records of the Veteran's treatment at private and VA facilities and his STRs, which appear complete, with the Veteran's file.  Coincident to VA's duty to assist the Veteran in substantiating his disability compensation claim, VA is also required to provide an examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).

In determining whether the duty to assist requires that VA provide a medical examination or obtain a medical opinion, it must be considered whether the evidence of record: (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (2) establishes that an event, injury, or disease occurred in service, or establishes that certain diseases manifested during an applicable presumptive period; (3) indicates that the disability or symptoms may be associated with the claimant's active service or with another service-connected disability; and (4) contains sufficient competent medical evidence to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The second factor listed above is not present in the case before the Board.  The evidence does not establish that the Veteran's diabetes had onset during service or that it manifested within the applicable presumptive period.  Thus, VA has no duty to provide an examination or obtain an opinion as to this issue.

In declining to obtain a medical nexus opinion, the Board observes that the United States Court of Appeals for the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

In various statements submitted from August 2011 to July 2012, including the Veteran's August 2011 claim for benefits, May 2012 notice of disagreement, and a May 2012 substantive appeal, he reports that he served aboard the USS Lockwood, that this vessel was docked in DaNang Harbor in the Republic of Vietnam in April 1972, and that he was exposed to the herbicide agent "Agent Orange," which caused his current diabetes mellitus disability.  The Veteran has not contended that this disability manifested during service or within the first post-service year.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as diabetes mellitus.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2013); see also 38 U.S.C.A. §§ 1101(3) (West 2002).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(3) (2013).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

Additionally, a veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iv).  If a veteran is presumed to have been exposed to an herbicide during such active service, type II diabetes mellitus, or adult-onset diabetes, shall be service connected if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  A 10 percent rating is warranted when diabetes mellitus is manageable by restricted diet only and a 20 percent rating is warranted when diabetes mellitus requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

The Veterans Benefits Administration (VBA) has noted in its Adjudications Procedures Manual, the M21-1MR, that in cases where a veteran claims exposure to herbicides during service aboard a ship in offshore waters, "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as DaNang, . . . does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides, unless the Veteran served as a coxswain aboard ship and reports going ashore during anchorage."  M21-MR, Part IV, subpart ii, 1.H.28.hh.

Notably, in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).

As previously stated, the Veteran has contended that he served aboard the USS Lockwood, that this vessel was docked in DaNang Harbor in April 1972, and that he was exposed to Agent Orange, which caused his diabetes.  September 2011 VA treatment notes document the Veteran's report that he was aboard the vessel nearly all of the time, that he did not go ashore in DaNang Harbor, that he cannot recall whether others were allowed to board, and that he knew of no direct contact with Agent Orange.  In an April 2012 email, a fellow serviceman who served with the Veteran aboard the USS Lockwood stated that he remembers being docked to a pier in DaNang Harbor in April 1972 and that, during that time, they refueled the vessel at the pier and also replaced a gun barrel there.

In June 2012, VA obtained the deck logs for the USS Lockwood for the period April 1972 to August 1972.  These deck logs show that, during the stated time period, the vessel approached the DaNang Harbor entrance and was anchored, or moored, in the harbor, but not docked there.  Specifically, the logs indicate that the USS Lockwood was moored alongside the USS Hector in anchorage in DaNang Harbor.  Subsequent entries state that the USS Lockwood was "moored as before."

Thus, to the extent that the Veteran and his fellow serviceman report that the USS Lockwood was docked in DaNang Harbor, the Board finds that these statements are not credible when viewed in light of the contemporaneous deck log entries showing that the USS Lockwood was moored to a ship that was at anchorage, and therefore, was not docked.  The statements of the Veteran and his fellow serviceman will, thus, be afforded less weight than the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence" (citing Buchanan, 451 F.3d at 1336-37)).

Because the deck logs were created at the time of the events in question but the statements of the Veteran and his fellow serviceman depend on their recollections of events that took place nearly forty years ago, the Board finds the deck logs to be the most probative evidence as to whether the USS Lockwood was docked in DaNang Harbor.  The Board thus finds that the deck logs are the most probative evidence as to whether the Veteran's exposure to Agent Orange may be presumed, and therefore, the Board will not presume that the Veteran was exposed to Agent Orange during his service.  Also, while a performance evaluation for the period January 1974 to October 1974 indicates that the Veteran worked at a shore facility in the Western Pacific to complete some of his duties, he has not asserted that he went ashore in the Republic of Vietnam during this time period.  Service connection for diabetes is, therefore, not warranted on this presumptive basis.

Nevertheless, although service connection is not warranted based on presumptive exposure to Agent Orange, the Veteran is not precluded from being granted service connection for diabetes if the evidence shows that he was otherwise exposed to Agent Orange during service or that his diabetes had onset during service, manifested to a compensable degree within one year of separation from service, or was otherwise caused by service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board finds that the evidence does not demonstrate that the Veteran was exposed to Agent Orange during service.  Bardwell.  Thus, his assertion that his diabetes was caused by herbicide exposure must fail.

With regard to establishing direct service connection or, in the alternative, presumptive service connection for a chronic disease, the Board finds that the Veteran has not asserted that his diabetes had onset during service and also finds that the Veteran's STRs and postservice treatment records make no reference to diabetes, or manifestations of diabetes, until many years after service.

The Veteran's STRs include reports of medical history and medical examination that were recorded from March 1970, contemporaneous to the Veteran's enlistment, to May 1987, which was over nine years after his last period of active service.  In these documents, clinicians noted that the Veteran had a normal endocrine system and the Veteran self-reported that he did not have, and had never had, sugar or albumin in his urine.  These reports, when considered in light of September 2011 VA treatment notes that indicate that the Veteran's elevated blood sugar was symptomatic of diabetes, demonstrate that reports of medical history and medical examination that were recorded upon the Veteran's separation from service and more than one year following his separation from service are evidence against finding that the Veteran had diabetes at the time he separated from service and that his diabetes manifested to a compensable degree within the first year of his discharge from service.  The Veteran is, therefore, not entitled to presumptive service connection for a chronic disease.

Notwithstanding the fact that there is no evidence of in-service manifestation of diabetes, the Veteran served in combat, as evidenced by his receipt of the Combat Action Ribbon, which indicates that he may be entitled to presumptive service connection on this basis.  Nevertheless, the Veteran has not alleged that his disease was incurred in combat service and the evidence does not demonstrate that there is a causal relationship between his disability and his service, as required in order for the combat presumption to apply.  

With regard to the causation requirement, the Board recognizes that the Veteran has asserted that there is a causal relationship between his service and his current diabetes disability, but finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his diabetes.  Jandreau, 492 F.3d at 1377; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether diabetes that manifested many years after service, such as in this case, is due to service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau, 492 F.3d at n.4.  The Board finds that the totality of the evidence fails to demonstrate that there is a nexus between his service and his diabetes.

For the reasons explained above, the Board concludes that the preponderance of the evidence is against finding that the Veteran is presumed to have been exposed to Agent Orange during active service, that he was exposed to Agent Orange during active service, that his diabetes had onset during active service, that his diabetes was caused by any event, injury, or disease during active service, or that his diabetes was shown during, or manifested to a compensable degree within one year of separation from, active service.  The preponderance of evidence is therefore against a finding of service connection for diabetes mellitus and the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this determination, the Board does not wish in any way to diminish the Veteran's heroic and well-decorated combat service, for which he was awarded the Combat Action Ribbon.  Although the Board is sympathetic to his claim, because the preponderance of the evidence is against the claim, the Board is without authority to grant his claim on an equitable basis, and instead is constrained to follow the specific provisions of law. See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Service connection for diabetes mellitus is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


